Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 4 and 6 to 14 are allowed.  The examiner has considered the IDS of 03-09-2021 submitted with the QPIDS and it does not affect the allowability of the claims.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Ishida (JP 2018-007828 A) and Tamaki (JP 2016-189999 A) (cited in copending 16/268728).  Ishida pertains to switching game modes while wearing a head-mounted display.  Tamaki pertains to timing the motions of such an HMD.  The present invention is a game processing system (Fig. 1, 1) for processing a game having a first mode (Paras. 55 to 57; Fig. 4, S2) and a second mode (Paras. 56 & 58; Fig. 4, S4). The system comprises one or more computer processors (Fig. 1, 21) and one or more memory units (Fig. 1, 22) for storing a mode switch condition (Para. 48) for starting a mode switch from the first mode to the second mode.
The game system provides, in the first mode, an interaction with a virtual character (Figs. 6 to 9, 74) in accordance with first detection information obtained by an information processing device (Figs. 6 to 9, 20) not mounted on a head of a player (Figs. 6 to 9, 73).  See also Figs. 5 to 9 and Paras. 74 to 78.  The game system determines if the mode switch condition (Para. 48) is satisfied in the first mode (Fig. 5, Para. 79).  The game system displays a switch start object (Fig. 9, 78; Para. 68) on the information processing device in the first mode upon determination that the mode switch condition is satisfied in accordance with a progress of the first mode (see Figs. 5 & 9, Para. 80).  The claims have the overall advantage of switching from the handheld display to HMD display based solely on the motions of the player for smooth game play. The examiner respects that the applicants may have different reasons for allowance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715